Case 1:20-cv-11371-RWZ Document 25 Filed 06/30/21 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-11371-RWZ

SOURCE ONE FINANCIAL CORPORATION
Vv.

GEICO INDEMNITY COMPANY

MEMORANDUM & ORDER
June 30, 2021
ZOBEL, S.D.J.

Plaintiff Source One Financial Corporation (“Source One’) is a financial services
company that purchases contracts used to finance private passenger automobiles.
Defendant Geico Indemnity Company (“GEICO”) underwrites the insurance policies for
such automobiles. Plaintiff alleges that GEICO does not strictly comply with a
Massachusetts regulation, 211 CMR 133.05,' when it determines the value of vehicles

deemed a total loss. It seeks a declaration to that effect and damages for ten specific

 

' Actual Cash Value. Whenever the appraised cost of repair plus the probable salvage value may be
reasonably expected to exceed the actual cash value of the vehicle, the insurer shall determine the
vehicle’s actual cash value. This determination shall be based on a consideration of all the following
factors:

(a) the retail book value for a motor vehicle of like kind and quality, but for the damage incurred,

(b) the price paid for the vehicle plus the value of prior improvements to the motor vehicle at the time of
the accident, less appropriate depreciation;

(c) the decrease in value of the motor vehicle resulting from prior unrelated damage which is detected by
the appraiser; and

(d) the actual cost of purchase of an available motor vehicle of like kind and quality but for the damage
sustained.
Case 1:20-cv-11371-RWZ Document 25 Filed 06/30/21 Page 2 of 4

total loss claims. Defendant moves to dismiss for failure to state a claim for a
declaratory judgment. Docket # 17.

I. Legal Standard

“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id.

ll. Discussion

“A claim for declaratory relief is ‘properly brought’ where the plaintiff
demonstrates that an actual controversy exists, that the plaintiff has legal standing to
sue, and that all necessary parties have been joined.” Buffalo-Water 1, LLC v. Fidelity
Real Estate Co., LLC, 481 Mass. 13, 18, 111 N.E.3d 266, 272 (2018) (citations omitted).
The amended complaint falls short with respect to standing and joinder.

a. Standing

Plaintiff asserts that it has standing because it can allege an injury within the area
of concern of the statute or regulatory scheme under which the injurious action has
occurred. Specifically, Source One claims that GEICO improperly calculates that actual
cash value of totaled vehicles, in violation of Massachusetts regulation, and therefore
underpays plaintiff on total loss claims. Nevertheless, “it is not enough that the plaintiff
be injured by some act or omission of the defendant; the defendant must additionally
have violated some duty owed to the plaintiff.” Enos v. Sec’y of Env't Affs., 731 N.E.2d

525, 528 (Mass. 2000) (internal quotations and citations omitted).
Case 1:20-cv-11371-RWZ Document 25 Filed 06/30/21 Page 3 of 4

Source One alleges that GEICO violated 211 CMR 133, which is a violation of
Mass. Gen. Laws ch. 176D. See 211 CMR 133.08. There is, however, no private right
of action under ch. 176D. See Silva v. Steadfast Ins. Co., 35 N.E.3d 401, 405 (Mass.
App. Ct. 2015). The only mechanism for plaintiff to hale defendant into court for a
violation of ch. 176D is to assert a ch. 93A claim. Id. (“To proceed against an insurer
who has violated G.L. c. 176D, § 3(9), a plaintiff must bring a claim under G.L. c. 93A, §
9 or § 11.”). The amended complaint does not reference ch. 93A and plaintiff's
opposition to the motion to dismiss asserts that it can bypass ch. 93A allegations in a
declaratory judgment action.

The Massachusetts declaratory judgment statute, Mass. Gen. Laws ch. 231A, is
not an independent basis for standing. See Enos, 731 N.E.2d at 528. To proceed ina
declaratory judgment suit, the underlying statute or regulation must contain a private
right of action available to the plaintiff. See Serv. Emps. Int'l Union, Loc. 509 v. Dep't of
Mental Health, 14 N.E.3d 216, 227 (Mass. 2014) (“[A] party may not seek declaratory
relief to effect an ‘end run’ around the absence of a private right of action. .. .”). The
amended complaint does not demonstrate that plaintiff has standing to bring this action
and therefore fails to state a claim for declaratory relief.

b. Joinder

The Massachusetts joinder rule provides:

“[a] person . . . shall be joined as a party in the action if. . . he claims an interest

relating to the subject of the action and is so situated that the disposition of the

action in his absence may . . . (i) impair or impede his ability to protect that
interest or (ii) leave any of the persons already parties subject to a substantial

risk of incurring double, multiple, or otherwise inconsistent obligations by reason
of his claimed interest.”
Case 1:20-cv-11371-RWZ Document 25 Filed 06/30/21 Page 4 of 4

Mass. R. Civ. P. 19. The amended complaint references ten vehicle owners whose
total loss claims were allegedly evaluated incorrectly by GEICO. The owners have a
clear interest in the outcome of this dispute because it would entitle them to seek money
damages for underpaid claims. Without their inclusion as plaintiffs in this action, any
judgment would have no binding effect on them. See Mass. Gen. Laws ch. 231A, § 8
(“When declaratory relief is sought, all persons shall be made parties who have or claim
any interest which would be affected by the declaration, and no declaration shall
prejudice the rights of persons not parties to the proceeding.”). Because the vehicle
owners would therefore be able to institute their own subsequent actions seeking
declarations and money damages from defendant, the Massachusetts declaratory
judgment statute requires them to be joined as plaintiffs in this action.

lll. Conclusion

The motion to dismiss (Docket # 17) is ALLOWED.

2p 202 (ev) Qbl

DATE RYA W. ZOBEL
UNIT TATES DISTRICT JUDGE
